ALLOWANCE

Reasons for Allowance 

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Lim (2015/0049211) discloses a method for object tracking, comprising: capturing, using a camera device, a sequence of images of a scene (Page 3, paragraph 0065-0066); detecting, based on a pattern of local light change across the sequence of images, a light source in the scene (Page 9-10, paragraph 0169); comparing, in response to detecting the light source, a location of the light source in at least one image of the sequence of images and a target position within the at least one image to generate a result (Page 9-10, paragraph 0169, Page 11, paragraph 0202, Page 12, paragraph 0208, Figure 10); and generating, based on the result, a control signal for changing a field-of-view of the camera device such that the light source aligns with the target position within the field-of-view (Page 12, paragraph 0220-0222, Page 9-10, paragraph 0169, Page 11, paragraph 0202, Page 12, paragraph 0208, Figure 10). Nayar et al (US 2004/0070565 discloses wherein the pattern of local light change identifies a first subset of pixels in the at least one image as the location of the light source (Page 6, paragraph 0083, Page 7, paragraph 0097, 0092}. 

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



February 2, 2022